Citation Nr: 1437395	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II.

2.  Entitlement to service connection for bronchitis, claimed as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before an Acting Veterans Law Judge in a "travel board" hearing at the RO in July 2011.  A transcript of his testimony is of record.  

In April 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.   

The Board sent the Veteran a letter in July 2014 advising him that the Acting Veterans Law Judge who presided the July 2011 travel board hearing is no longer employed by the Board.  The Veteran was asked to advise VA within 30 days if he wished to have another hearing before a current Veterans Law Judge, but he did not respond.  The Board accordingly presumes the Veteran does not want another hearing and will proceed accordingly.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the Veteran's electronic file in the Veterans Benefit Management System (VBMS) shows the RO recently became aware that the Veteran has been granted Social Security Administration (SSA) disability benefits, apparently since July 2013.  In July 2014 the RO issued a Deferred Rating Decision in regard to pending claims noting that additional development was required to obtain the Veteran's SSA disability file.

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records have not been obtained in this case, remand of the pending appeal is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds in writing that no disability file is available, the negative response should be noted in the file (paper file or VBMS) and the case should be returned to the Board for further appellate review.

2.  If SSA disability records are obtained, the AOJ should readjudicate the issues on appeal in light of the new evidence received.  Thereafter, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



